                             CASE 0:18-cr-00311-ADM-LIB Document 93 Filed 02/11/19 Page 1 of 1

                                       IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF MINNESOTA

                                                    ARRAIGNMENT MINUTES
UNITED STATES OF AMERICA,                                                  COURT MINUTES - CRIMINAL
                  Plaintiff,                                                        BEFORE: Leo I. Brisbois
 v.                                                                                  U.S. Magistrate Judge

Jatwain Martez Williams,                                             Case No:              18-cr-311 (ADM/LIB) (4)
                                                                     Date:                 February 11, 2019
                                       Defendant.                    Court Reporter:       Digital Recording
                                                                     Courthouse:           St. Paul
                                                                     Courtroom:            Devitt
                                                                     Time Commenced:       2:06 p.m.
                                                                     Time Concluded:       2:08 p.m.
                                                                     Time in Court:        2 Minutes
APPEARANCES:

   Plaintiff:                 Deidre Y. Aanstad, Assistant U.S. Attorney
   Defendant:                 Bruce M. Rivers : CJA Appointed


          : Reading of Indictment Waived                : Not Guilty Plea Entered


Remarks:

   : Counsel to be notified of dates by separate Order to be issued.




                                                                                                                   s/JRG
                                                                                                    Signature of Law Clerk




M:\templates\Arraignment Minutes.wpt                                                                           Template Updated 06/2013
